EXHIBIT 10.(w.1)

 

EMPLOYMENT AGREEMENT

 

This Agreement (“Agreement”) made as of February 14, 2000, between DUSA
Pharmaceuticals, Inc., a New Jersey corporation (the “Corporation”) and Mark
Carota, (“Carota”), who resides at 144 Old Westford Road, Chelmsford,
Massachusetts 01824:

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and in accordance with the terms and conditions set forth in this Agreement, the
parties mutually agree as follows:

 

1.                                       Employment:  The Corporation hereby
employs Carota and he hereby accepts such employment as the Vice President -
Operations of the Corporation. Carota agrees to devote his full time and best
efforts to manage all activities relating to the manufacturing operations of
the  drugs and devices products of the Corporation in a cost effective and
regulatory compliant manner.  Carota shall supervise and coordinate
manufacturing activities, whether at facilities of the Corporation or at
third-party manufacturers.  Carota shall report to the Chief Operating Officer
of the Corporation as determined by the Corporations board of directors.

 

2.                                       Duties and Responsibilities: 
Notwithstanding any language contained herein to the contrary, Carota’s
responsibilities (by way of example and not by way of limitation) shall include:

 

A.                                   Supervision and oversight of staff and
operations regarding the manufacturing of drugs and devices to support clinical
activities or for post-regulatory approval supplies;

 

B.                                     Management of operational budgets and
production functions to meet demand for the Corporation’s products and to
maintain cost objectives relating to cost of goods;

 

C.                                     Management of Quality Control and Quality
Assurance activities of the Corporation in compliance with GMP/QSR regulations
and customer requirements;

 

D.                                    Supervision and hiring of management,
technical, and administrative personnel as authorized in the budget, from time,
to time;

 

E.                                      Any additional responsibilities assigned
by the Chief Operating Officer or Chief Executive Officer, from time to time.

 

--------------------------------------------------------------------------------


 

3.                                       Remuneration:  The Corporation shall
pay to Carota an initial base salary equal to $140,000 per annum at intervals
consistent with the Corporation’s administrative practices, from time to time. 
His base salary shall be reviewed by the Board, from time to time, not less than
on an annual basis, beginning in January, 2001.  Any salary increases shall be
determined by, and shall be made at the sole discretion of the Board. Following
the end of each fiscal year, the Board may award a cash bonus to Carota in an
amount up to 30% of Carota’s current base salary for such year, as determined by
the Board in its sole discretion.  For purposes of awarding the total amount of
such bonus, mutually agreeable performance objectives will be set at the
beginning of any calendar year during Carota’s employment.  The Board may award
annual cash bonuses above 30% of then current base salary for outstanding
performance.

 

All salary and other payments and allowances outlined in this Agreement shall be
subject to such withholding taxes and deductions as may be required by law.

 

4.                                       Place of Employment:  As Vice President
- Operations, Carota shall operate from the offices currently located in
Wilmington, Massachusetts.  Carota acknowledges, however, that there will be
domestic and international travel required on a regular basis.  Such travel is
understood to be necessary in order to effectively conduct his responsibilities
for the Corporation.

 

5.                                       Benefits:  Carota will be entitled to
participate in the medical, disability, life, and other insurance benefit plans
or pension, profit sharing, or 401K plans which may be made available to the
officers and employees of the Corporation from time to time, subject to
applicable eligibility rules thereof.

 

6.                                       Stock Options:  As an incentive to
Carota to continue in the employment with the Corporation, the Corporation
hereby agrees to grant to Carota incentive stock options to purchase up to
10,000 shares of the Corporation’s common stock at the closing price of the
common stock on NASDAQ on the date of grant, pursuant to the Corporation’s 1996
Omnibus Plan, as amended.  These options will vest at the rate of twenty-five
percent (25%) per year over four (4) years, commencing on the date hereof, and
will have a term of ten (10) years. Thereafter, Carota shall be entitled to
participate in the 1996 Omnibus Plan, and any subsequent stock purchase and
bonus or incentive plans that the Corporation shall from time to time make
available to its officers and employees, subject to applicable eligibility rules
thereof.

 

7.                                       Other Allowances:  The Corporation
shall provide on-line access to the Corporation’s LAN system for Carota’s use at
his residence.

 

8.                                       Vacation:  Carota shall be entitled to
four (4) weeks of vacation during each year of employment, to be taken at a time
or times acceptable to the Corporation, having regard to its operations.  Carota
shall not be entitled to carry over any unused vacation from one (1) calendar
year into the following calendar year, so long as such a vacation policy is
consistent for all employees.

 

--------------------------------------------------------------------------------


 

9.                                       Expenses: All reasonable travel and
other expenses incident to the rendering of services by Carota on behalf of and
in promoting the interests of the Corporation shall be paid by the Corporation. 
If such expenses are paid in the first instance by Carota, the Corporation
agrees that it will reimburse Carota therefor upon presentation of appropriate
statements, vouchers, bills and invoices as and when required by the Corporation
to support the reimbursement request.

 

10.                                 Confidential Information:

 

A.                                   Carota understands that in the performance
of his services hereunder he may obtain knowledge of “confidential information”,
as hereinafter defined, relating to the business of the Corporation.  As used
herein, “confidential information” means any information (whether clinical,
financial, administrative or otherwise), written or oral, (including without
limitation, any formula, pattern, device, plan, process, or compilation of
information) which (i) is, or is designed to be, used in the business of the
Corporation or results from its research and/or development activities, or (ii)
is private or confidential in that it is not generally known or available to the
public, or (iii) gives the Corporation an opportunity to obtain an advantage
over competitors who do not know or use it.  Carota shall not, without the
written consent of the Board, either during the term of his employment or
thereafter, (a) use or disclose any such confidential information outside of the
Corporation (except to consultants or other agents or representatives of the
Corporation who are similarly bound to the Corporation by confidentiality
obligations), (b) publish any article with respect thereto, (c) except in the
performance of his services hereunder, remove or aid in the removal from the
premises of the Corporation any such confidential information or any property or
material which relates thereto.

 

B.                                     Upon the termination of his employment
with the Corporation, all documents, records, notebooks and similar repositories
of or continuing information concerning the Corporation, or its products,
services or customers, including any copies thereof, then in Carota’s possession
or under his control, whether prepared by Carota or others, will be left with or
immediately returned to the Corporation by Carota.

 

C.                                     (i)                                    
Carota shall promptly disclose to the Corporation any and all prescription drug
products, devices, machines, methods, inventions, discoveries, improvements,
processes, works or the like (all of which are referred to herein as
“inventions”) which he may invent, conceive, produce, or reduce to practice,
either solely or jointly with others, at any time (whether or not during work
hours) during his employment hereunder.

 

(ii)                                  All such inventions which in any way
relate to the products manufactured, sold or used by the Corporation or to any
methods, processes or apparatus used in connection with the manufacture of such
products or treatment of disease or conditions, or in either case which are or
may be or may become capable of

 

--------------------------------------------------------------------------------


 

use in the business of the Corporation, shall at all times and for all purposes
be regarded as acquired and held by Carota in a fiduciary capacity for, solely
for the benefit of, the Corporation.

 

(iii) With respect to all such inventions, Carota shall:

 

(a)                                  treat all information with respect thereto
as confidential information within the meaning of, and subject to paragraph 9
above;

 

(b)                                 keep complete and accurate records thereof,
which records shall be the property of the Corporation;

 

(c)                                  execute any application for letters patent
of the United States and of any and all other countries covering such
inventions, and give to the Corporation, its attorneys and solicitors all
reasonable and requested assistance in preparing such application;

 

(d)                                 from time to time, upon the request and at
the expense of the Corporation, but without charge for services beyond the
salary paid to him by the Corporation, execute all assignment or other
instruments required to transfer and assign to the Corporation (or as it may
direct) all inventions, and all patents and applications for patents, copyrights
or applications for registration of copyrights, covering such inventions or
otherwise required to protect the rights and interests of the Corporation;

 

(e)                                  testify in any proceedings or litigation as
to all such inventions; and

 

(f)                                    in case the Corporation shall desire to
keep secret any such invention, or shall for any reason decide not to have
letters patent applied for thereon, refrain from applying for letters patent
thereon.

 

D.                                    Notwithstanding any of the foregoing in
this section, information, whether confidential or proprietary or not, shall be
exempt from the above confidentiality provisions if said information:

 

(i)                                     is known to Carota prior to his
employment or consultancy with the Corporation;

 

(ii)                                  is in the public domain on the date of
employment;

 

(iii)                               becomes public at any time through no fault
of Carota; or

 

(iv)                              is or becomes readily available from third
parties who have no confidentiality obligations to the Corporation.

 

--------------------------------------------------------------------------------


 

E.                                      Carota shall not, without the express
prior written consent of the Corporation, directly, or indirectly, during the
term of this Agreement or for a period of one (1) year after its termination,
render services, or engage in activity including but not limited to, the
activities enumerated in Section 2 hereof or any similar activity, for any
company which would lead to the development of photodynamic therapy or
photodetection products directly competitive (i.e., medically or
therapeutically) with the Corporation’s products or compounds or mixtures
thereof, whether alone or as a partner, officer, director, employee or
shareholder of any other corporation, or as a trustee, fiduciary, consultant or
other representative of any other activity.  This restriction shall not apply if
Carota has disclosed to the Corporation, in writing, all the known facts
relating to such work or activity and has received a release, in writing from
the Corporation, to engage in such work or activity.  The making of passive and
personal investments and the conduct of private business affairs shall not be
prohibited hereunder.  Ownership by Carota of five percent (5%) or less of the
outstanding shares of stock of any corporation either (i) listed on a national
securities exchange or (ii) having at least 100 stockholders shall not make
Carota a “stockholder” within the meaning of that term as used in this
paragraph, so long as Carota has no participation in the management of such
corporation.

 

11.                                 Termination of Employment:

 

A.                                   The Corporation may terminate this
Agreement at any time, with or without cause on sixty (60) days prior written
notice.  For purposes of this Agreement, cause shall mean (i) Carota’s physical
or mental disability or other inability to perform the duties of his job for any
reason for a period in excess of six (6) consecutive months, (ii) Carota’s
conviction in a court of law of a crime or offense, which conviction would
prevent Carota from effective management of the Company or materially adversely
affect the reputation of the Company, as determined by the Board in its sole
discretion, exercising its reasonable judgment, or (iii) Carota’s malfeasance or
misconduct such as fraud, embezzlement, dishonesty, acts of moral turpitude, or
a felony conviction, or for other good cause materially detrimental to DUSA.  In
the event of a termination for cause, Carota shall be paid his base salary, pro
rated to the date of termination.  Nothing contained herein shall be interpreted
to impair or otherwise affect the right of the Corporation to terminate Carota’s
employment, at will, with or without good cause.

 

B.                                     If Carota’s employment is terminated by
the Corporation without cause, the Corporation shall:

 

(i)                                     pay Carota a severance allowance
equivalent to twelve (12) month’s then current base salary, payable as a lump
sum, within sixty (60) days following the date of such termination;

 

(ii)                                  pay to Carota within two (2) weeks of the
date of termination all outstanding vacation pay and any earned but unpaid
salary or bonuses to the

 

--------------------------------------------------------------------------------


 

date of such termination and reimburse Carota for any business expense incurred
by him up to and including the date of such termination following provision by
Carota of all applicable and necessary receipts.

 

C.                                     Termination upon Death:  Carota’s
employment with the Corporation will cease and this Agreement will terminate
without further compensation if Carota dies. Upon his death, his estate will be
entitled to any Corporation paid death benefit in force at the time of such
death.  In addition, Carota’s estate shall be paid any cash bonus to which he
would have been entitled under Paragraph 3 above. Likewise, Carota’s
beneficiaries as designated by him to the Corporation shall be entitled to
receive the benefits, if any, described in Paragraphs 5 and 6 above, and will be
entitled to exercise any vested but unexercised stock options that were held by
him at the time of his death, subject to the terms and conditions of such
options.

 

D.                                    Resignation:  Carota will provide the
Corporation with two (2) months’ advance notice, in writing, of his resignation
from the Corporation.

 

12.                                 Indemnification:  The Corporation shall, to
the extent permitted by the laws of the State of New Jersey, indemnify Carota
against any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, that arises as a consequence of his
duties as an employer and officer of the Corporation.  Such indemnification will
include such expenses as attorneys fees, judgments, fines and amounts awarded or
agreed to in settlement, provided that Carota acted legally and in good faith,
or reasonably believed that his actions were legal and performed in good faith. 
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendre shall not, of itself,
create a presumption that his actions were illegal or not performed in good
faith.

 

13.                                 Representation Concerning Prior Employment: 
Carota represents and warrants to the Corporation that none of the duties or
obligations for which he is responsible under this  Agreement breaches, or will
cause him to breach in the future, any restrictive covenant or confidentiality
obligation under any former employment agreement.

 

14.                                 Provisions Operating Following Termination: 
Notwithstanding any termination of Carota’s employment with or without cause,
any provision of this Agreement necessary to give it efficacy shall continue in
full force and effect following such termination.

 

15.                                 Notices:  Any notice to be given in
connection with this Agreement shall be given in writing and may be given by
personal delivery, by certified mail, postage prepaid, or by facsimile
transmission, so long as receipt of such transmission is available, addressed to
the recipient as follows:

 

To:                              Mark Carota

144 Old Westford Rd.

Chelmsford, MA 01824

 

--------------------------------------------------------------------------------


 

To:                              Ronald L. Carroll

DUSA Pharmaceuticals, Inc.

25 Upton Drive

Wilmington, MA 01887

 

or to such other address or individual as may be designated by notice by either
party to the other.  Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday, Sunday, or a statutory holiday in
Toronto, Ontario, CANADA following the deposit thereof with the U.S. Postal
Service.

 

16.                                 Governing Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of New
Jersey.

 

17.                                 Benefit of Agreement:  This Agreement shall
enure to the benefit of and be binding upon the heirs, executives,
administrators and legal personal representatives of Carota and to and upon the
successors and assigns of the Corporation, respectively.

 

18.                                 Entire Agreement:  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
terms and conditions of employment of Carota and cancels and supersedes any
prior understandings and agreements between the parties to this
Agreement;provided, however, that the Confidentiality Agreement dated
February 11, 2000 shall remain in full force and effect.  There are no
representations, warranties, forms, conditions, undertakings or collateral
agreements expressed, implied or statutory between the parties hereto other than
as expressly set forth in this Agreement.

 

19.                                 Severability:  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision of any other jurisdiction
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

20.                                 Amendments and Waivers:  Any provision of
this Agreement may be amended or waived only with prior written consent of the
Corporation and Carota.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

ATTEST:

DUSA PHARMACEUTICALS, INC.

 

 

 

 

/s/ Susan B. Tennent

 

By:

/s/ Ronald L. Carroll

 

 

Ronald L. Carroll, Executive VP and COO

 

 

 

WITNESS:

 

 

 

/s/ Scott Lundahl

 

/s/ Mark Carota

 

Mark Carota

 

--------------------------------------------------------------------------------